                          Case 20-11941-JTD             Doc 338       Filed 11/16/20        Page 1 of 3




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                       Chapter 11

         ARANDELL HOLDINGS, INC., et al., 1                           Case No. 20-11941 (JTD)

                                                   Debtors.           (Jointly Administered)

                                                                      Docket Ref. Nos. 176 & 252



                  NOTICE OF (I) CANCELED AUCTION AND (II) SUCCESSFUL BIDDER

                  PLEASE TAKE NOTICE that, on September 30, 2020, the above-captioned debtors

         and debtors in possession (the “Debtors”) filed a motion seeking entry of an order approving

         certain bidding procedures in connection with the proposed sale of substantially all of the

         Debtors’ assets and scheduling an auction in connection therewith [Docket No. 176] (the

         “Bidding Procedures Motion”).

                  PLEASE TAKE FURTHER NOTICE that, on October 16, 2020, the United States

         Bankruptcy Court for the District of Delaware entered an order [Docket No. 252] (the “Bidding

         Procedures Order”) establishing certain procedures to govern the sale and auction process.

                  PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures Order,

         the deadline for Qualified Bidders2 to submit bids was November 13, 2020 at 5:00 p.m. (ET) (the

         “Bid Deadline”), and to the extent that only one Qualified Bid was received by the Bid Deadline,

         the Auction would be canceled.




         1
           The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer identification numbers are:
         Arandell Holdings, Inc. (5311) (“Arandell Holdings”) and Arandell Corporation (4270) (“Arandell Corporation”).
         The Debtors’ corporate headquarters is located at N82 W13118 Leon Road, Menomonee Falls, WI 53051.
         2
            All capitalized terms used but not defined herein shall have the meanings ascribed to them in the Bidding
         Procedures Motion or Bidding Procedures Order, as applicable.
27345196.1

                                                                  1
                       Case 20-11941-JTD         Doc 338      Filed 11/16/20    Page 2 of 3




                PLEASE TAKE FURTHER NOTICE that the Debtors received one Qualified Bid by

         the Bid Deadline, submitted by Arandell Acquisition Company, LLC (“AAC”), a special purpose

         vehicle formed and managed by Saothair Capital Partners LLC for the purpose of acquiring

         substantially all of the assets of Arandell Corporation (such bid, the “Stalking Horse Bid”).

                PLEASE TAKE FURTHER NOTICE that, other than the Stalking Horse Bid, no other

         Qualified Bids were received by the Bid Deadline, and the Debtors hereby provide notice that the

         Auction is canceled. The Debtors will seek entry of an order approving the sale to AAC at the

         sale hearing scheduled for November 24, 2020 at 3:00 p.m. (ET).



                                    [Remainder of page intentionally left blank]




27345196.1

                                                          2
                     Case 20-11941-JTD     Doc 338     Filed 11/16/20   Page 3 of 3




         Dated: November 16, 2020        YOUNG CONAWAY STARGATT & TAYLOR, LLP
         Wilmington, Delaware
                                         /s/ Matthew P. Milana
                                         Michael R. Nestor (No. 3526)
                                         Andrew L. Magaziner (No. 5426)
                                         Matthew P. Milana (No. 6681)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Tel: (302) 571-6600
                                         Fax: (302) 571-1253
                                         Email: mnestor@ycst.com
                                                 amagaziner@ycst.com
                                                 mmilana@ycst.com
                                         -and-

                                         STEINHILBER SWANSON LLP
                                         James D. Sweet
                                         Michael P. Richman
                                         Virginia E. George
                                         Elizabeth L. Eddy
                                         122 W. Washington Ave., Suite 850
                                         Madison, Wisconsin 53703
                                         Tel: (608) 630-8990
                                         Fax: (608) 630-8991
                                         Email: jsweet@steinhilberswanson.com
                                                mrichman@steinhilberswanson.com
                                                vgeorge@steinhilberswanson.com
                                                eeddy@steinhilberswanson.com

                                         Counsel for the Debtors and Debtors in Possession




27345196.1

                                                   3
